







PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT
(Special Strategic Grant to Darren M. Rebelez)


This performance-based Restricted Stock Units Agreement (the “Agreement”) is
made and entered into on December 23, 2019 (the “Grant Date”), pursuant to the
Casey’s General Stores, Inc. 2018 Stock Incentive Plan (the “Plan”). The
Committee administering the Plan has selected the party specified on the summary
award page attached hereto as Annex A (the “Award Summary”) (such party, the
“Participant”) to receive the award described therein (the “Award”) of
performance-based Restricted Stock Units, each of which represents the right to
receive on the applicable settlement date described therein (each a “Settlement
Date”) one (1) share of the Common Stock, no par value (“Stock”) of Casey’s
General Stores, Inc., an Iowa corporation (the “Company”), on the terms and
conditions set forth below to which Participant accepts and agrees:


1.Grant of Units. On the Grant Date, the Participant shall acquire, subject to
the provisions of this Agreement, the number of performance-based Restricted
Stock Units as specified in Award Summary (the “Units”). Each Unit represents a
right to receive on a date determined in accordance with this Agreement one (1)
share of Stock. This Award shall be governed by the terms of the Plan, which are
incorporated herein by this reference. The Participant acknowledges having
received and read a copy of the Plan. Capitalized terms not otherwise defined by
this Agreement will have the meanings assigned to the Plan.


2.No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any, subject to
Section 5 of this Agreement) as a condition to receiving the Units, or shares of
Stock issued upon settlement of the Units, the consideration for which shall be
past services actually rendered and/or future services to be rendered to the
Company or for its benefit.


3.Vesting of Units. Subject to Participant’s continued employment through the
applicable Vest Date (as defined in the Award Summary) and other conditions
described in the Award Summary (except as described under the heading “Special
provisions regarding vesting of awards”), the Units will vest and become “Vested
Units” as of the date set forth in the Award Summary.


4.Settlement of the Award.


a.    Issuance of Shares of Stock. The Company shall issue to the Participant on
the applicable Settlement Date (that is, the next business day following the
date on which the Units shall vest and become Vested Units) with respect to each
Vested Unit to be settled on such date one (1) share of Stock. Shares of Stock
issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to Section
4.c. or Section 5 of this Agreement or the Company’s Insider Trading Policy. For
purposes of this Agreement, “Insider Trading Policy” means the written policy of
the Company pertaining to the sale, transfer or other disposition of the
Company’s equity securities by members of the Board, officers or other employees
who may possess material,







--------------------------------------------------------------------------------







non-public information regarding the Company, as in effect at the time of a
disposition of any Stock.


b.    Certificate Registration. A certificate for the shares as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant designated in writing
by the Participant on forms approved by the Company for that purpose.


c.    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock on the applicable Settlement Date
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No shares of Stock may be
issued hereunder if the issuance of such shares would constitute a violation of
any applicable federal, state or foreign securities laws, or any other law or
regulation, or the requirements of any stock exchange or market system upon
which the Stock may then be listed.


5.Tax Matters.


a.    Tax Withholding in General. At the time this Agreement is executed, or at
any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from any payroll and other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Award or
the issuance of shares of Stock in settlement thereof. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Company have been satisfied by the Participant.


b.    Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject
to compliance with applicable law and the Company’s Insider Trading Policy, the
Participant shall satisfy the Company’s tax withholding obligations in
accordance with procedures established by the Company providing for delivery by
the Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to some or all
of the shares being acquired upon settlement of the Units. Notwithstanding the
foregoing, the Participant may elect to pay by check the amount of the Company’s
tax withholding obligations arising on any Settlement Date by delivering written
notice of such election to the Company on a form specified by the Company for
this purpose at least thirty (30) days (or such other period established by the
Company) prior to such Settlement Date. By making such election, the Participant
agrees to deliver a check for the full amount of the required tax withholding to
the Company on or before the third business day following the applicable
Settlement Date. If the Participant elects to pay the required tax withholding
by check but fails to make such payment as required by the preceding sentence,
the Company is hereby authorized, in its discretion, to satisfy the tax
withholding obligations through any other means authorized by this Section 5,
including by effecting a sale of some or all of the shares being acquired upon
settlement of Units,




2



--------------------------------------------------------------------------------







withholding from payroll and any other amounts payable to the Participant, or by
withholding shares in accordance with Section 5.c. of this Agreement.


c.    Withholding in Shares. The Company may, in its discretion, permit or
require the Participant to satisfy all or any portion of the Company’s tax
withholding obligations by deducting from the shares of Stock otherwise
deliverable to the Participant on the applicable Settlement Date a number of
whole shares having a Fair Market Value, as of the date on which the tax
withholding obligations arise, that the Company determines is up to the maximum
amount that the Company is permitted by applicable law to withhold in respect of
federal, state and local taxes, domestic or foreign, arising in connection with
the Award or the issuance of shares of Stock in settlement thereof.


6.Effect of Change of Control on Award. In the event of a Change of Control, the
Units shall be treated in accordance with Article 15 of the Plan.
Notwithstanding any provision of the Plan, this Agreement or the Award Summary
to the contrary, in the event of a Change of Control that occurs prior to
December 31, 2020, the performance goals contained in the Award Summary shall no
longer apply, effective as of the date of the Change of Control, and, instead,
the achievement of such performance goals shall be deemed to have been met as of
the Change of Control based on the Company’s performance as of immediately prior
to the Change of Control, as determined by the Committee prior to the Change of
Control. Except as provided in Article 15 of the Plan, any Units for which
performance goals are deemed to have been met as of the Change of Control will
remain outstanding and subject to service-based vesting conditions following the
Change of Control.


7.Adjustments for Changes in Capital Structure. The Award shall be subject to
adjustment in accordance with Section 4.4 of the Plan.


8.Rights as a Shareholder. The Participant shall have no rights as a shareholder
with respect to any shares which may be issued in settlement of this Award until
the Participant becomes the record holder of the shares of Stock underlying the
Award. No adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date such certificate is issued,
except as provided in Section 4.4 of the Plan.


9.Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Stock issued pursuant to this Agreement.


10.Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that




3



--------------------------------------------------------------------------------







party’s signature to the notice or at such other address as such party may
designate in writing from time to time to the other party.


11.Miscellaneous Provisions.


a.    Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that (i) no such termination or
amendment may materially impair the rights of a Participant under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law, tax rules, stock exchange rules or
accounting rules or the Company deems such termination or amendment to be
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code, and (ii) no such amendment may alter or accelerate the
time or form of distributions in violation of Section 409A of the Code, if
applicable, including, without limitation, any amendment that would violate the
provisions of Section 409A of the Code requiring that any amendment to extend
the issuance of any shares of Stock after the applicable Settlement Date may not
take effect until at least twelve (12) months after the date on which the new
election is made, and, if the new election relates to a payment for a reason
other than the death or disability of the Participant (as determined in
accordance with Section 409A of the Code), the new election must provide for the
deferral of issuance of such shares of Stock for a period of at least five (5)
years from the applicable Settlement Date such issuance of shares of Stock would
otherwise have been made. No amendment or addition to this Agreement shall be
effective unless in writing.


b.    Non-Transferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.


c.    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


d.    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


e.    Integrated Agreement. This Agreement, the Plan and the Award Summary,
together with any service or other agreement between the Participant and the
Company referring to the Award, shall constitute the entire understanding and
agreement of the Participant and the Company with respect to the subject matter
contained herein or therein and supersedes any prior agreements, understandings,
restrictions, representations, or




4



--------------------------------------------------------------------------------







warranties among the Participant and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of this Agreement shall
survive any settlement of the Award and shall remain in full force and effect.


f.    Severability. Should any term, covenant, provision, paragraph or condition
of this Agreement be held invalid or illegal, such invalidity or illegality
shall not invalidate the whole Agreement, but it shall be construed as if not
containing the invalid or illegal part or parts and the rights and obligations
of the parties shall be construed and enforced accordingly.


g.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.




[ The remainder of this page is left intentionally blank. ]






5



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year set forth above.


CASEY’S GENERAL STORES, INC.,


by
 
/s/ William J. Walljasper
 
Name: William J. Walljasper
 
Title: Senior Vice President and Chief Financial Officer







 
 
/s/ Darren M. Rebelez
 
DARREN M. REBELEZ
 
 







6



--------------------------------------------------------------------------------









Annex A


CASEY’S GENERAL STORES, INC.
SPECIAL STRATEGIC GRANT AWARD SUMMARY


Note: All capitalized terms used in this Award Summary and not otherwise defined
herein shall have the meanings set forth in the Award Agreement to which it is
attached, or in the 2018 Stock Incentive Plan, as applicable.


ITEM
DESCRIPTION
Award
□ Participant: Darren M. Rebelez
 
□ Grant Date: December 23, 2019
 
□   Vest Date: (i) 1/3rd of the performance-based Restricted Stock Units
(“PSUs”) for which Performance Goals (as defined below) are satisfied, on the
later of January 15, 2021 and the Determination Date (as defined below),
(ii) 1/3rd of such PSUs, on January 15, 2022, and (iii) 1/3rd of such PSUs on
January 15, 2023.
 
□   Settlement Date: The business day following the applicable Vest Date, except
as provided below under the heading “Special provisions regarding vesting of
awards.”
 
□   Performance Period: The period in respect of each Performance Goal described
below, provided that in the event of a Change of Control prior to December 31,
2020, the Performance Period shall be deemed to end immediately prior to the
Change of Control.
 
□   Performance Goals: Vesting of the applicable number of PSUs is subject to
achievement of the relevant strategic performance goal set forth below (each, a
“Performance Goal”).
 
□   Maximum number of PSUs awarded: 5,000
 
•
Loyalty Program Goal PSUs: up to 2,500
•    E-Commerce Goal PSUs: up to 2,500
Vesting Requirements
□ Subject to (i) achievement of the applicable Performance Goal and (ii) the
Participant’s continued employment through the relevant Vest Date. The relevant
PSUs will be forfeited (A) to the extent that the applicable Performance Goal is
not achieved or (B) if the Participant’s employment with the Company terminates
prior to the applicable Vest Date, except as provided below under the heading
“Special provisions regarding vesting of awards.”





7



--------------------------------------------------------------------------------







Loyalty Program Goal PSUs
□ An award of up to 2,500 PSUs (the “Loyalty Program Goal PSUs”) will be subject
to a Performance Goal based on the net increase, if any, in the number of
members in the Company’s Rewards program from the number of members as of
December 1, 2019 to the number of members as of December 31, 2020. The number of
Loyalty Program Goal PSUs that shall vest (subject to the Participant’s
continued employment, except as provided below under the heading “Special
provisions regarding vesting of awards”) shall be determined as follows:
 
•    If the increase is less than 200%, none of the Loyalty Program Goal PSUs
will vest.
•    If the increase is at least 200%, 75% of the Loyalty Program Goal PSUs will
vest.
 
•    If the increase is at least 300%, 100% of the Loyalty Program Goal PSUs
will vest.
•    If the increase is between 200% and 300%, a number of Loyalty Program Goal
PSUs between 75% and 100% will vest based on linear interpolation to the nearest
whole number of PSUs.
E-Commerce Goal PSUs
□ An award of up to 2,500 PSUs (the “E-Commerce Goal PSUs”) will be subject to a
Performance Goal based on the percentage increase, if any, in the number of
E-commerce transactions (including either on the Company’s website or through
its mobile application) by customers of the Company and its subsidiaries during
calendar year 2020 from the number of such transactions during calendar year
2019. The number of E-Commerce Goal PSUs that shall vest (subject to the
Participant’s continued employment, except as provided below under the heading
“Special provisions regarding vesting of awards”) shall be determined as
follows:
 
•    If the increase is less than 40%, none of the E‑Commerce Goal PSUs will
vest.
•    If the increase is at least 40%, 75% of the E‑Commerce Goal PSUs will vest.
•    If the increase is at least 50%, 100% of the E‑Commerce Goal PSUs will
vest.
•    If the increase is between 40% and 50%, a number of E‑Commerce Goal PSUs
between 75% and 100% will vest based on linear interpolation to the nearest
whole number of PSUs.
Certification of performance
□ During the period between January 1, 2021 and February 15, 2021, the
Compensation Committee shall determine and certify the Company’s actual
performance in relation to each Performance Goal and shall determine the
percentage, if any, of the Loyalty Program Goal PSUs and E-Commerce Goal PSUs
that shall vest (subject to the Participant’s continued employment, except as
provided below under the heading “Special provisions regarding vesting of
awards”).
 
□ The date on which the Compensation Committee makes such determination is
referred to as the “Determination Date”.





8



--------------------------------------------------------------------------------







 
□ In its evaluation of the Performance Goals, the Committee may elect to include
or exclude the effects of any of the events described in Section 9.2 of the
Plan, in its sole and absolute discretion.
No rights to dividend payments
□ The Participant shall have no rights to dividends paid to Company
shareholders, or other rights as a shareholder, with respect to any shares that
may be issued in settlement of this award until the applicable Settlement Date.
Special provisions regarding vesting of awards
□ Death or Disability
Notwithstanding the “Vesting Requirements” set forth above, if the Participant’s
employment terminates because of the death or Disability (as defined in the
Participant’s employment agreement with the Company, as in effect on the date
hereof) on or following December 31, 2020 and other than during the 24-month
period following a Change of Control, to the extent that the applicable
Performance Goals have been achieved, the Participant (or the Participant’s
estate, as applicable) shall vest as of the later of the date of such
termination and the Determination Date in the PSUs that would have vested on the
next Vest Date following such termination.
 
□ Change in Control 
The Plan provides that in the event of a Change of Control, unless otherwise
provided for in the applicable Award Agreement or employment or other similar
agreement, all Awards that are outstanding and unvested as of immediately prior
to such Change of Control will remain outstanding and unvested.
 
If, however, within 24 months following the Change of Control, the Participant’s
employment with the Company and its affiliates is terminated without “Cause” by
the Company, for “Good Reason” by the Participant or as a result of the
Participant’s death or Disability, then as of the date of such termination, all
PSUs that are outstanding and unvested or still subject to restrictions or
forfeiture will automatically be deemed vested, and all restrictions and
forfeiture provisions will lapse.
 
Furthermore, if, in connection with the Change of Control, no provision is made
for assumption or continuation of the PSUs, or the substitution of such PSUs for
new Awards covering shares of a successor corporation, in a manner that
preserves the material terms and conditions of the PSUs, then as of the date of
such Change of Control, all outstanding PSUs then held by such Participant will
automatically be deemed vested, and all restrictions and forfeiture provisions
will lapse.
 
Change of Control, Cause and Good Reason are each defined in the Plan.





9



--------------------------------------------------------------------------------







 
Notwithstanding any provision herein to the contrary, including that the
applicable Settlement Date is the business day following the applicable Vest
Date, in the event that the PSUs become vested upon or in the event of a
termination of employment following a Change of Control, the PSUs will be
settled within five business days thereafter, provided that such PSUs shall not
be settled until the earliest time permitted by Section 409A of the Code.









10

